By the Court.
Jenkins, J.,
delivering the opinion.
1. The first exception to' the ruling of the Court below assumes that in a case, wherein a corporation is plaintiff, the Court is bound to ignore its existence, unless an exemplified copy of the statute incorporating it, be put in evidence. We hold, that by the first section of “An Act to regulate the admission of evidence in certain cases,” etc., T. R. R. Cobb’s Digest, 272, bank charters are public Acts, and it is made the duty of Courts to- take judicial notice thereof, as in case of other public laws.
2. The exception on- the ground of misjoinder of the defendants is not well taken, because, although the general rule is as herein stated, this case is governed by the nth section of the Charter of the Bank of Fulton, which expressly authorizes such joinder.
3. The nth section of the Charter of the Bank of Fulton is not unconstitutional, as “containing matter in the body of the Act different from what is expressed in the title thereof.” Had a section been incorporated in this charter, altering the General Law, in regard to the joinder of drawers, endorsers and acceptors of bills so negotiated, or meant to be negotiated in bank, the exception would have been well taken. But under the title “An Act to incorporate the Bank of Fulton,” no grant, or privilege, or franchise, necessary or proper to' a Ranking institution, is matter different from what is expressed in the title. The nth section is but the grant of such a privilege.
We find no error in the rulings of the Court below.
*71JUDGMENT.
Whereupon, it is considered and adjudged by the Court, that the judgment of the Court below be affirmed.